           Case 6:20-cv-00492-ADA Document 67 Filed 04/09/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A               §
    BRAZOS LICENSING AND                      §
    DEVELOPMENT,                              § CIVIL ACTION 6:20-cv-00492-ADA
                                              §
         Plaintiff,                           §
                                              § PATENT CASE
    v.                                        §
                                              §
    ZTE CORPORATION, ZTE (USA) INC.           § JURY TRIAL DEMANDED
    AND ZTE (TX), INC.,                       §
                                              §
         Defendants.                          §

                          PLAINTIFF’S NOTICE OF THE FILING OF A
                           PETITION FOR INTER-PARTES REVIEW

         Pursuant to the Court’s Published Standard Order Governing Proceedings – Patent Case

(“Order Governing Proceedings, version 3.3”), 1 namely General Issue No. 4, Plaintiff WSOU

Investments, LLC d/b/a Brazos Licensing and Development hereby provides notice that

Defendants ZTE Corporation, ZTE (USA) Inc., and ZTE (TX), Inc. filed a petition requesting

inter-partes review of the patent in-suit, U.S. Patent No. 8,147,071, on March 26, 2021. See

IPR2021-00695, attached as Exhibit A.

          April 8, 2021         PTAB issued a Notice of Filing Date Accorded

          October 8, 2021       PTAB decision on institution expected

          October 8, 2022       If PTAB trial instituted, then PTAB final written
                                decision expected




1
 See https://www.txwd.uscourts.gov/wp-
content/uploads/Standing%20Orders/Waco/Albright/Order%20Governing%20Proceedings%20-
%20Patent%20Cases%20022321.pdf
          Case 6:20-cv-00492-ADA Document 67 Filed 04/09/21 Page 2 of 2




Dated: April 9, 2021                         Respectfully submitted,

                                     By:     /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Brian M. Koide
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com
                                             Brian@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via the U.S. District Court [LIVE]-Document Filing System to all counsel of record on April 9,

2021.


                                             /s/ Ryan Loveless
                                             Ryan S. Loveless
